 In the Matter of H. F.WILCOXOIL AND GASCOMPANY;WILCOXREFINING DIVISION AND/OR W. M. FRASERandOIL WORKERS INTER-NATIONAL UNION,LOCAL257Case No. C-1605.-Decided, November 25, 1940Jurisdiction:oil producingand refiningindustry.Unfair Labor PracticesInterference,Restraint, and Coercion:anti-union statements; threats of dis-crimination for union activity ; attempt to induce employee to refrain fromunion activity by promise of permanent job; hastily adopting higher wageschedule at time union was attempting to negotiate contract ; domination andinterference with formation and administration of "inside" labor organization.Discrimination:discharges for union activities and because of close relationshipof certain employees with union representative.Collective Bargaining:union's majority established by consent election-failureto bargain in good faith.Agreeing to recognizea union asrepresenting only part of an appropriateunit does not constitute collective bargaining.Remedial Orders:reinstatement and back pay; order to bargain collectively.Unit Appropriate for Collective Bargaining:all production, refinery, pipeline,bulk plant, drilling crew, and construction employees of the Company in theBristow, Stroud, and Oklahoma City areas, excluding supervisory, clerical,office and temporary or extra employees.Alleged lease of part of employer's propertyheldnot to affect the appro-priate unit.Provision in prior consent election agreement is pertinentalthough not conclusive.DefinitionsThe operations of a Company's properties under a contract which pur-ports'to be a lease but which gives the Company power to control the oper-ations constitute part of the Company business.Mr. Charles M. BrooksandMr. V. Lee McMahon,for the Board.Mr. Horace B. ClayandMr. D. E. Martin,of Tulsa, Okla., for therespondent Company.Johnson d Jones,byMr. Fletcher M. Johnson,of Bristow, Okla.,for the respondent Fraser.Mr. William M. Bush,of Bristow, Okla., for the Union.Mr. R. L. BruceandMr. R. H. Stickel,of Fort Worth, Texas, forthe International Union. ,Mr. Louis Newman,of counsel to the Board.28 N. L. R. B, No. 19..79 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATE31ENT OF-THECASEUpon a fourth amended charge' duly filed by Oil, Workers Inter-nationalUnion, Local 257, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the Regional?Director for the Sixteenth Region (Fort Worth, Texas), issued- its.complaint dated January 27, 1940, against H. F. Wilcox Oil andGas Company, Tulsa, Oklahoma, herein called the Company, andWilcox Refining Division and/or W. M. Fraser, alleging that theyhad engaged in and were engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act, and that the Company had also engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (3) and Section 2 (6) and (7) ofthe Act.Copies of the complaint and of notice of hearing thereonwere duly served upon the Company, Fraser, and the Union.2With respect to the unfair labor practices, the complaint alleged insubstance : (1) that on or about December 11, 1938, the Companyand Fraser "purportedly' entered into a contractual relation" underwhich Fraser has, since January 1, 1939, operated the Company'srefinery and pipe-line properties in the State of Oklahoma, "and thatthis arrangement was made for the purpose of avoiding the Com-pany's obligation to bargain collectively with its refinery and pipe-line employees; (2) that the Company, on or about December 29,1938, and the Company and Fraser, on or about January 4, 1939,and thereafter, failed and refused to bargain collectively with. theUnion as exclusive -representative. of, the employees in a unit appro-priate for the purposes of collective bargaining, although the Union -had prior thereto been designated by a majority of the employees inthe appropriate unit as their representative for such purposes; (3)that the Company and Fraser, by refusing to bargain collectivelywith the Union, and the Company, by other acts and conduct, inter-A charge and amended charges had-previously been filed by the Union on December 12,1938, January 14, 1939, April 22, 1939, and July 21, 1939.2 The record shows that "Wilcox Refining Division" is simply the trade name'under whichthe respondent, Fraser, has since January 1, 1939, operated the Company's refinery andpipe-line system at Bristow,Oklahoma.The so-called Division is not a separate legalentity, and our Decision and Order affect only the Company and Fraser.See Section I B,infra.We shall at times hereinafter refer to the Company and Fraser collectively as therespondents. H. F. WILCOX OIL AND GAS COMPANY81fered with, restrained, and coerced their employees in the exercise of,the rights guaranteed in Section 7 of the Act; and (4) that the Com-pany discharged one employee, E. W. Vanmeter, on November 2,1938, and two other employees, Robert Wendell and Richard Wen-dell, on December 8, 1938, because of their union membership andactivities.On February 3, 1940, the Company filed with the Regional Directora motion to make the complaint more definite and certain.There issome dispute as to the Regional Director's ruling, but the motion wassubsequently renewed by the Company at the hearing herein and wasthere denied by_ the, Trial Examiner.3Although the informationwhich the motion sought to elicit was not furnished by the RegionalDirector, the Company duly filed an answer consisting of some 17typewritten pages.There is no indication in the record that theCompany was in any way prejudiced, either in its presentation ofevidence or in its cross-examination of witnesses, by the Trial Exam-iner's denial of the motion to make more definite and certain.TheCompany did not claim surprise as to any evidence introduced bycounsel for the Board and made no request during the hearing fora postponement to enable it to meet the Board's case. In the absendeof any showing of prejudice, we affirm the denial of the Company'smotion to make more definite and certain.Thereafter the Company and Fraser filed separate answers to thecomplaint, dated February 9, 1940, in which they admitted enteringinto the contract of December 11, 1938, but denied the allegations ofunfair labor practices contained in the complaint.The Company inits answer also admitted the discharges of Vanmeter and the twoWendells, but alleged affirmatively that they had been discharged"because of misconduct, unsatisfactory work and neglect in the per-formance of their duties."The Company in its answer also madecertain affirmative allegations with respect to the contract of Decem-'her 11, 1938, and further admitted: (1) that the unit alleged in thecomplaint would be appropriate for the purposes of collective bar-gaining, if the contract of December 11, 1938, had not been made ; and(2) that it had refused to bargain collectively with the Union as theCounsel for the Company stated at the hearing that the Regional Director on Febru-ary 3,1940, duringa long distancetelephoneconversation in which Boardcounselalso par-ticipated,promised to furnishthe requestedinformation in writingand to have the com-plaint amendedaccordinglyupon the openingof thehearingThis was deniedby counsel folthe Board It appearsthat a stenographicrecord of the telephone conversation was made byan employee of the Board in the Regional Office, and Company counsel has thereforecharged the Board with"wiretapping"and requested at the hearingthat a certified copyof thestenographic record of the conversation be producedThe characterization of re-cordinga telephone conversation as "wiretapping"is obviously frivolous.Since the Com-pany has not been prejudiced in any wayby itsfailure to receive the information' requestedin its motion, we affirm the Trial Examiner's denial ofthe Company's request for produc-tion of a certified copy bf'the stenographic record of the telephone conversation. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the refinery and pipe-line employees at Bristow,Oklahoma.4Pursuant to notice, a hearing was held at Bristow, Oklahoma, fromFebruary 12 through February 23, 1940, before Henry W. Schmidt,the Trial Examiner duly designated by the Board.The Board, theCompany, and Fraser were represented by counsel, the Union by oneof its officers, and all participated in the hearing .5Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.'At the opening of the hearing the Company filed a written motionto dismiss the complaint on the ground that it was "not signed andissued by the Secretary of the Board or the Assistant Secretary of theBoard."The motion was denied by the Trial Examiner.During thecourse of the hearing the Trial Examiner granted a motion by counselfor the Board to strike froi i the Company's answer allegations thatcertain representatives of the Board had attempted to intimidate andcoerce it into reemploying Robert and Richard W'endell.6The TrialExaminer also granted, without objection, a motion by counsel for theBoard to conform the complaint to the proof as to names, dates, andother formal matters.At the close of the Board's case and again atthe close of the hearing, the Company and Fraser made motions todismiss the complaint, which were denied by the Trial Examiner.Rulings on other motions and on objections to the admission of evi-dence were also made by the Trial Examiner during the course ofthe hearing.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Company and Fraser requested andreceived leave to file briefs with the Trial Examiner within 20 daysafter the close of the hearing, but failed to do so.Thereafter the Trial Examiner issued his Intermediate Reportdated June 7, 1940, copies of which were duly served upon the Com-pany, Fraser, and the Union.7 In his' Intermediate Report, the TrialExaminer found that the Company and Fraser had engaged in andwere engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and (7) ofthe Act, and that the Company had also engaged in and was engaging4 The Company further alleged in its answer that certain representatives of the Boardhad attempted to intimidate and coerce it into reemploying Robert and Richard Wendell.These allegations are noted by us below.6Representatives of Oil Workers International Union also entered their appearance andattended the hearing6 The Trial Examiner also excluded evidence offered by the Company in support of theseallegations in its answer.This evidence,like the allegations in the Company's answer, isirrelevant to the issues involved in the proceeding,and we therefore affirm the TrialExaminer's ruling.7A copy of the Intermediate Report was also served upon Oil Workers InternationalUnion. H. F. WILCOX OIL AND GAS COMPANYin unfair labor practices affecting commerce, within the meaning ofSection 8 (3) and Section 2 (6) and (7) of the Act.He, recommendedthat they cease and desist therefrom and that they take certain affirm-ative action designed to effectuate the policies of the Act.On July3, 1940, the Company and Fraser filed with the Board their exceptionsto the Intermediate Report, and on July 26, 1940, pursuant to anextension of time granted by the Board, the Company submitted abrief in support of its exceptions.The Union did not file exceptionsor a brief and none of the..parties requested leave to argue orallybefore the Board.The Board has considered the exceptions of the Company andFraser to. the Intermediate Report, and also the brief submitted bythe Company, and finds the exceptions to be without merit in so faras they are inconsistent with the findings of fact, conclusions of` law,and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSA. Prior to 1939H. F. Wilcox Oil and Gas Company is a Delaware Corporationlicensed to do business in the State of Oklahoma and having its prin-cipal office in Tulsa, Oklahoma.Prior to January 1, 1939, it wasengaged in the business of producing, refining, and distributing crudepetroleum, natural gas, and petroleum products.Production of crude petroleum was carried on by the Company inthe States of Texas, Oklahoma, and Kansas, in which it operated 70,155, and 11 wells, respectively.The Company also maintained andoperated drilling, pumping, and storage equipment in all three 'ofthese States.More than 50 per cent of this equipment was originallymanufactured in and obtained from other States, though most of theactual purchases were made by the Company from supply, houseswithin these States and particularly within the State of Texas.Dur-ing 1938 the Company's purchases of drilling and pumping equip-ment for all of -its wells averaged approximately $1,000 per day.Replacement parts and other equipment were shipped by the Com-pany from State to State, as required in its business.The Company's production of crude petroleum during 1938 wasapproximately 400,000 barrels in Texas and approximately 800,000barrels in Oklahoma.8This crude petroleum, as well as natural gasextracted from some of the Company's properties, was sold largelyB The record does not show the Company's Kansas production.413597-42-vol. 28-7 84DECISIONS- OF NATIONAL LABOR RELATIONS BOARDto various nationally known oil and pipe-line companies, though partof the crude petroleum produced by, the Company in Oklahoma wasrefined.This and other crude petroleum refined in the Company'sBristow plant was transported there through a pipe-line gatheringsystem owned and operated by the Company.The present proceeding is concerned primarily with the Company'sproperties and employees in and about Bristow, Stroud, and Okla-homa City, Oklahoma. Prior to June 1938 the pipe-line systemthrough which the Company's Bristow refinery obtained most,or allof its crude petroleum was limited to the Bristow area.DuringJune 1938- the system was.extended by the Company to the Stroudarea, in which the Company has a number of wells.Approximately'1,000 barrels of crude petroleum per day, of which about half camefrom the Company's wells and half from the Oklahoma wells of other,oil producers, were received at the Company's Bristow refinery priorto the extension of its pipe-line system; subsequent thereto, theamount of crude petroleum received at the Bristow refinery from theCompany's wells was increased to approximately 2,000 barrels perday.A total of approximately 900,000 barrels of crude petroleum wasprocessed at the Company's Bristow refinery during 1938, resultingin approximately 500,000 barrels,of gasoline, approximately' 125,000barrels of kerosene, and approximately 125,000 barrels of fuel oil.Of these products, 40 per cent of the gasoline and 80 per cent ofthe kerosene were shipped out of Oklahoma into other States, andsubstantially all of the fuel oil was sold to the St. Louis-San Fran-cisco Railway Company, an interstate common carrier.B. The "Lease" of December 11, 1938The Company's production of crude petroleum during 1939 re-mained much the same as it had been during 1938, except that itsOklahoma production was slightly higher.The amount of crudepetroleum carried through its pipe-line system in the Bristow andStroud areas was increased to approximately 123,000 barrels permonth, of which approximately 82,000 barrels came from the Com-pany's wells.A total of approximately 1,400,000' barrels of crudepetroleum was refined. at the Bristow refinery during 1939, resultingin approximately 800,000 barrels of gasoline, approximately 200,000barrels of kerosene, and approximately 200,000 barrels of fuel oil.Of these products, 45 per cent, of' the gasoline and 80 per centof the kerosene were shipped outside the State of Oklahoma, andsubstantially all of the fuel oil was again sold to the St. Louis-San Francisco Railway Company. H. F. WILCOX OIL AND GAS COMPANY85On December 11 or 12, 1938, the Company and the superintendentof its Bristow refinery,William M. Fraser, signed a written con-tract dated January 1, 1939, providing for the operation by Fraser,on and after January 1, 1939,, of the Company's refinery and bulkplant at Bristow and the connecting pipe-line system.The Com-pany and Fraser insist that this contract was a lease of the proper-ties in question by the Company to Fraser, that Fraser has sinceoperated these properties independently and without company con-trol, and that the operation of these properties is therefore no longera part of the Company's business. -This arrangement between the Company and Fraser was ad-mittedly suggested by and modeled after a similar arrangement be-tween the Company and-L., G. Murrell with respect to the Com-pany's distributing properties." 'The contract between the Com-pany and Murrell, dated-February 1, 1937, gave Murrell "full andcomplete control, supervision and operation of all its service, orfilling stations and bulk plants," with the exception of the "refinerybulk station" at Bristow and a service station at Tulsa.The con-tract provided that these properties were to be operated by Murrellunder the trade name of "L. G. Murrell, Marketer and Jobber" andthat he was to give the Company a bond in the sum, of $25,000 forthe faithful performance of his duties. In return, Murrell was toreceive $315.00 a month plus a "bonus" of 10 per cent of the netprofits realized from the operation of the properties.The arrange-ment could be terminated by the, Company at any time upon pay-nient to Murrell of 1 month's compensation in advance plus anyaccumulated bonus, and by. Murrell upon giving the Company 30days' notice.The arrangement with Murrell continued in effect through 1938.Losses suffered by the Company in the operation of its Bristow re-finery led to consideration by the Company and Fraser of an ar-rangement with respect to the refinery similar to that between theCompany and Murrell with respect to the Company's distributingproperties.Conferences between Company officers and Fraser, thegist of which 'does not appear in detail in the record, resulted inthe signing on December 11 or 12, 1938, of the document which therespondents assert is a lease.The document provided for the trans-fer to Fraser, as of January 1, 1939, of "full and complete control,supervision and operation" of the Company's Bristow refinery, its"tank farm storage" at Bristow, its pipe-line gathering system, itstank cars, and all other facilities used in the transportation of crude9These properties are operated by Murrell as the Company's marketing division.Theyinclude approximately27 bulk and retail stations in Kansas,15 in Missouri,15 In Okla-homa, and 1bulk plant in TexasThe major part of the netprofits realizedfrom theiroperation goes to the Company. 986DECISIONS OF NATIONAL LABOR RELATIONS BOARDoil to the refinery and in the manufacture and sale of refined prod-ucts.These properties were to be operated by Fraser under thetrade name, "Wilcox Refining Division," and Fraser was to give theCompany a "fidelity bond" in the amount of $25,000 guaranteeingthe faithful performance of his "duties."As "compensation formanaging and operating" the properties in question, Fraser was toreceive $380.00 a month plus a "bonus" of 10 per cent of the netprofits derived therefrom.This bonus was to be fixed or computednot on a calendar year basis, but on a cumulative basis, so that nobonus would be payable to Fraser unless, at the time of computationthereof, the operations of the properties' under Fraser's supervisionshowed a net profit for the entire period since January 1, 1939.Un-less permanent pipe-line connections (apparently other than thoseprovided by the Company's pipe-line system) with substantial re-ductions in the price of crude oil were obtained by Fraser, the_ re-finery was to continue to take the oil from Company leases at theCompany's posted market price, "as has been the practice in thepast."Fraser was to furnish the Company with complete monthlyfinancial statements, together with supporting schedules and analyses"as prescribed by the Company," and was to obtain Company ap-proval of all disbursements for capital improvements and additionsin excess of $500.The current assets of the "Refining Division,"as reflected ' on the books of the Company on December 31, 1938,were to be charged-to';the "Capital Account-of the-Refining Divi-sion," and the Company was in addition to supply sufficient cashto bring the "net working capital of the Refining Division" as ofJanuary 1, 1939, up to $2,500.The Company was given the rightto terminate the arrangement at any time upon payment to Fraserof 1 month's compensation in advance, plus any accumulated bonus,and Fraser was given the right to terminate the arrangement upongiving the Company 30 days notice in writing.1010The documentis ofsufficient importance to be set forth here at length :H. F. Wilcox Oil & Gas Company, Tulsa, Oklahoma, proposes to turn over to you asof January 1, 1939, the full and complete control, supervision and operation of itsrefinery, located at Bristow, Oklahoma, together with its tank farm storage located atBristow, Oklahoma ; its pipe line gathering system now operating to run oil to therefinery ; all Company owned tank cars, and any other facilities now being used in con-nection with the transportation of crude oil to the refinery, and the manufacture, saleor disposition of refined products, subject to the following conditions.1Properties to be operated under the trade style or name of "Wilcox RefiningDivision".2.You to furnish the Company a fidelity bond in the amount of $25,000 00, guaran-teeingthe faithful performance of your duties3The operation of the Division to be completely decentralized in that you are tomake all purchases of raw materials, supplies, etc , pay all bills, royalties, payrolls,etc , supervise the issuance of credits, collections on accounts, notes, etc , and main-tain your own sales department for the disposal of your products.The one exceptionto this rule is the work performed by A. L. Chapman in connection with the issuanceof Division of Interest sheets, which will be-handled as in the past, and for which the H. F. WILCOX OIL- AND GAS COMPANY87In January 1940 this arrangement between the Company andFraser was renewed upon substantially the same terms."Operation of 'the Company's refinery and pipe-line propertiesunder this arrangement with Fraser was much the same as it hadbeen before.Fraser's fixed monthly compensation of $380.00 wasthe same as it had been prior to January 1, 1939, when he was ad-mittedly employed by the Company as its refinery superintendent.Although Fraser, at the hearing, denied that he was under any legalCompany willbill the RefiningDivision,monthly, in the amount of $100 to coverexpenses incurredby Mr. Chapmanin,maintainingrecords, etc.4Your compensation for managing and operating the propertiesmentioned hereinshall be$380.00 per month, plus a bonusof 10%Jo ofnet profitstherefrom,calculatedbeforedepreciation charges and exclusiveof any profitor lossaccruingfrom the saleor abandonmentof capitalassets.It is also understoodthat the calculation of the10%bonus is to be made on the accumulationof net profitsover net losses.Theperiod for calculationof said commissionsshall be cumulative and not forthe calendaryear in thatall prior lossesshall be absorbed by subsequent profits beforecommissionsbecome payable.Settlementof commissions,when payable,shall be semi-annual, andas soon as practicalafter January 1st and July 1st.N5. It is to be understoodthat, all things being equal, thatis,unless permanent pipeline connectionswith substantialreductionsin the price of crude oilare obtained, theRefiningDivisionwill continueto run the oil from Companyleases attheWilcox'posted marketprice,as hasbeen thepractice in the past.6This arrangementfor the supervision and operation of said properties may beterminatedby the Company, at any time, upon the payment to you of onemonth'scompensation of $380 00 inadvance, plus any accumulated bonus,as aforesaid ; or itmay beterminated by you upon giving the Company thirty days' written notice.,7.You shallfurnish tothe Company,as soon aspractical after theclose of busi.ness each month, complete financial statements,togetherwith supporting schedules,and analyses,as prescribedby the Company.8.On disbursements of funds for capital improvements,additions or betterments inexcess of$500.00, youshall obtainthe full approvalof the management of theCompany.9.WorkingCapital-Inventories as at December31, 1938, shall betaken, of allcrude oil,refined products,chemicals,supplies,etc , together with accountsreceivableand any,other accounts affectingthe currentassets and liabilities of the RefiningDivisionas reflected on the booksof the Company at December31, 1938, and shall becharged to the Capital Account ofthe RefiningDivision.Sufficient cash shall be sup-plied by the Company tobring thenet workingcapital of the Refining Division, as atJanuary1,1939, to $2,500.00. In the eventbank balancesof the RefiningDivisionexceed an amount necessaryfor the competentand continued operation of the proper-ties, such funds in excess shall be remittedto the Company,and will operate to reducethe Capital originallyadvanced10. It is tobe understoodthat you shallmaintain insuranceon theproperties cov-ered by thisagreement on the same ratioto investmentas is in effectat the date ofthis agreement,and also that proper compensation and liability insurance shall bemaintained.11.The full and completecontrol,operation and supervision of said properties shallbe construedtomean,(subject to foregoing exceptionsand comments),that the man-agement of said properties,the purchaseand saleof products therefor and thereat, theexpense of operationthereof andin conectiontherewith,and theemploymentof clerksand workmen,and the fixing of their compensation,shall be entrusted to your judg-ment absolutely.a The 1940 contractprovided for an increase in Fraser'smonthly compensation from$380 to $500, with the proviso that the difference was to'be chargedagainst any bonuswhich might become payableto Fraser under thetermsof the contract.The 1940contractalso provided for paymentto the Companyof 5 cents for each barrel of oil pumped throughIts pipe-line system and of a pumpingcharge of 1 cent perbarrel for oil produced fromcertain wells.t 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligation 12 on and after January 1, 1939, to take from the Companythe crude oil produced at its wells, his denial is clearly contrary to theprovisions of Section 5 of the contract and he, himself, admittedthat in practice the Bristow refinery continued to take -the entireoutput of crude oil from Company leases reached by the pipe-linesystem.Despite the fact that it is customary in the industry forrefiners to post a price for crude oil at which it is understood allpurchases from producers are made, Fraser continued after January1, 1939, to "buy" crude oil from the Company at its posted price.Indeed, Fraser continued to pay the Company's posted price forall crude oil purchased for use in the refinery, including oil pur-chased from producers other than the Company.T. H. Riggin, whoacted as sales manager for the Company prior to 1939, was retained'in that capacity for the so-called Refining Division.He was paidthe same salary in 1939 as in 1938 and, at the time of the hearingherein, was occupying an office in the Company's' office building inTulsa, Oklahoma'."'In 1938 Riggin had negotiated a contract withthe St. Louis-San Francisco Railway Company for the delivery offuel oil by the respondent Company to the railroad.Deliveriesunder this contract continued to be made by Fraser subsequent toJanuary 1, 1939, 'at the same contract prices and in accordance witharrangements made by Riggin in the same, manner in which he hadmade them while employed as the Company's sales manager. Simi-larly, a group insurance policy covering the refinery employees wassimply continued in force after Fraser took over, apparently withoutany question as to the alleged change in status of the employees inquestion.This presented no practical difficulties, since the refinerypersonnel continued unchanged after January 1, 1939; althoughFraser at once had all the refinery employees make out new appli-cations for employment, he admittedly never looked at these applica-tions after they had been filled out.For new employees hired afterJanuary 1, 1939, Fraser used the same form of employment applica-tion blank as had the Company, even though the form had printedon it the name "H. F. Wilcox Oil & Gas Company." The Company'sname also appeared: (1) on the form of time card used by it-in therefinery prior to January 1, 1939, and continued in use thereafterby,Fraser, and (2) as a background on the checks used by the"Refining Division" during 1939 and 1940.14A direct telephone line12Fraser conceded that he was under a moral obligation to do so.13Fraser testified at the hearing that Riggin's office in the Company's Tulsa building wasrented by him from the Company and had been occupied by Riggin only since October 1939Prior thereto, Riggin had occupied office space rented by Fraser in another building inTulsa.1;Fraser explained at the hearing that the form of check bearing the Company's namewas not changed because it would have cost $50.00 to have a new plate made. -H. F. WILCOX OIL AND GAS COMPANY89between the refinery and the Company's offices in Tulsa was con=tinned in operation subsequent to January 1, 1939, although Frasertestified that he paid the Company $100 a month for its use.Fraserhas never registered in any government office as doing business underthe trade name and style of Wilcox Refining Division, nor has hechanged in any way the standards or specifications observed at therefinery in the manufacture of gasoline.In explaining the making of the contract, the Company andFraser repeatedly asserted that it was suggested by and modeledafter the Murrell contract, which had produced such satisfactory re-sults.It may, then, reasonably be assumed that the Fraser contractwas intended to and did establish the same relationship between himand the Company as the earlier contract had established betweenMurrell and the Company. It therefore become significant that theminutes of a meeting on December 11, 1938, of the Company's execu-tive committee, at which the proposed contract with Fraser was dis-cussed and approved, refer to Murrell as a department head of theCompany.15Of similar import is the testimony of Morris Harrison,a witness at the hearing, that he was first employed by the Companyin 1929; that he has always worked in the marketing department;that he has been and is working under Murrell, and considers him-self still an employee of the Company; and that Murrell is known tohim and others as the Company's sales manager."' It also appearsthat Fraser, during the latter part of 1939, appeared before a meet-ing of the stockholders of the Company and delivered an oral reportpresumably on the operations of the refinery.We are convinced by the facts above recited, and we find, that the -contract between the Company and Fraser was not a lease of theCompany's properties referred to therein and that the operation ofthose properties,, though confided to. Fraser's care and supervision,continued to be part of the Company's business.The contract, itself,has none of the ordinary provisions of a lease. It contains no ex-presswords of conveyance or lease, providing only that Frasershould have "control, supervision and operation" of the propertiesThe pertinent part of the minutes to which we refer reads as follows :A discussion was had relating to the future operation of the refinery.The followingDepartment Headswere invited to sit in the meeting to participate in the discussionof the, subject:H. B. WardWilliam FraserT. H RigginW. R BinghamC. L. MillerL. G. MurrellA. L. Chapman[Italics supplied.]1eHarrisonpointed out that the marketing department has separateoffices and aseparate bank account.These, however, may be due as much to desiredconvenience inlocation andbookkeepingas to absenceof Company control overthe operations of themarketingdepartment. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovered.No rent or other consideration is reserved by the Company,for permitting the use of its properties; rather, it exercises the pre-rogatives and incurs the risks of ownership management by takingthe profits.Fraser receives a' fixed amount per monthas "com-pensation for managing and operating the properties mentionedherein," plus a "bonus" of 10 per cent of the net operating profits.To guarantee the faithful performance of his "duties" in "managingand operating the properties," Fraser gives the Company a bond inthe amount of $25,000.Working capital is provided by the Com-pany and is to be returned to it as excess funds become available outof the operations of the "Refining Division."Most important ofall, perhaps, the Company retains the right to terminate its arrange-ment with Fraser at any time, upon payment of 1 month's compen-sation plus any accumulated bonus, thereby giving it the same meansof control over Fraser as it has over any employee and as it hadover Fraser himself before the contract was made. In this essentialrespect Fraser's position has not in any way been changed..The execution of the contract produced no appreciable change inthe operation of the properties which it covered.The refinery, bulkplant, and pipe-line system continued functioning with the samepersonnel'and as an integral part of the Company's business.TheCompany's entire output of crude petroleum from wells reached byits pipe-line system continued to be taken by the refinery for proc-essing' purposes,Purchases of crude oil for use in the refinery,whether from the Company or from other oil producers, continued tobe made at the Company's posted price, although it is the practice inthe industry for the purchasing refinery to fix and post the price atwhich if buys.Deliveries under a fuel oil contract between theCompany and the St. Louis-San Francisco Railway Company contin-ued to be arranged and made subsequent to the contract's expirationon January 31, 1939, without any question as to Fraser's new statusand,without the execution of a formal contract.There is evidencethatMurrell, with whom the Company has an arrangement sub-stantially the same as that with Fraser, is regarded as being essen-tially the head of a department or division of the Company's busi-ness; and Fraser's appearance at a meeting of the Company's stock-holders to report on the operations of the refinery can be regardedonly as a concrete manifestation of the obligation owed by an oper-ating executive to the owners of the business by which he is employed.Similarly, if ' Fraser were really an independent entrepreneur whohas leased the properties necessary for the conduct of his business, itis unlikely that he would have retained so many of the outward signsof Company ownership and operation. H. F: WILCOX OIL AND GAS COMPANY-''' --91There is testimony in the record that, beginning January 1, 1939,Fraser's operationof and supervision over the refinery, bulk plant,and pipe-line system were uncontrolled and unsupervised by the Com-pany's officers;This testimony stands without direct contradiction,though it must be clear that such testimony is by its very nature diffi-cult to controvert except through the mouths of interested witnesses.Taking the testimony at its face value, however, we do not believethat it changes the situation in any important respect.We have al-ready referred to the provision in the contract empowering the Com-pany to terminate the contract at any time upon payment to Fraser of1month's compensation in advance.Like the power to dischargewhich is the employer's ultimate means of control over his'employees,the Company's right summarily to terminate the contractgives itcomplete control over Fraser's supervision and operation of therefinery, bulk plant, and pipe-line system.That the Company's-power of control may not in fact havebeenexercisedis immaterial,since theright to control rather than actualexerciseof that right isthe touchstone of the employer-employee relationship.We find that the contract between the Company andFraser wasnot andis not,either in law or in fact, a lease by the Company toFraser ofthe properties therein mentioned, and thatthe operationof these propertiessubsequent to December31, 1938, continued toconstitute a part ofthe Company's business."II.THE ORGANIZATION INVOLVEDOilWorkers International Union, Local 257, is a labor organiza=tion chartered by Oil Workers International Union, which is affili=ated with the Congress of Industrial Organizations.- It admits tomembership, among others, all persons employed by the Company inthe Bristow, Stroud, and Oklahoma City districts, excluding super-visory and clerical employees, but including production, refinery,pipe-line, bulk plant, 'drilling crew, and construction employees.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union was first chartered in 1933, when it was affiliated withthe American Federation of Labor. In August or September 1938the Union renewed its efforts to organize the employees of the Com-17 Cf.Matter of The Park Floral CompanyandUnited Greenhouse and Floral WorkersUnion No. 510 of the United Cannery, Agricultural, Packing and Allied Workers of America,affiliated with the Congress of Industrial Organization,19 N L R. B. 404;Matter of Inter-stateGranite CorporationandGranite Cutter's International Association of America, Char-lotte Branch,11 N. L. R. B. 1046. 92DECISIONSOF NATIONALLABOR RELATIONS BOARD.pang.Frank Dunn, the Company's vice president, admitted at thehearing that he began to hear rumors of union activity among theCompany's employees in September 1938.By October of that yearthe Union had succeeded in persuading a substantial number of theCompany's employees to join or rejoin, although the Union'ing efforts continued through November and December.On October 7, 1938, the Union held a meeting in Bristow.OresFlinn, who was then employed by. the Company as a roustabout inthe Stroud area, attended the meeting and joined the Union.1sWhileFlinn was at the meeting,. Frank Riley, who was then a farm bossor lease foreman in charge of some of the Company's wells in the _Sac-Fox ai ea, called at Flinn's home and inquired for him.Flinn,his wife, and Riley had been friends since childhood,,and Riley hadbeen instrumental in Flinn's obtaining employment with the Company.In the course of his conversation with Mrs. Flinn, Riley indicated, thathe knew or guessed that Flinn was attending the union meeting.Mrs.Flinn testified at the hearing that Riley then made the followingremarks, among others :Ores thinks he is helping himself, but he is not, because if he goesover there and joins that union or signs any kind of papers I amgoing to' lay him off.We will lay off all the men that go to theunion and sign papers.We will lay them all off and hire newmen to suit ourselves. * * * I thought Ores had more sensethan that.He might have to go hungry, and I don't care muchif he does.Riley denied- at the hearing ever having made these statements orany other statements with respect to the Union to Mrs. Flinn, andalso 'denied ever havingseenFlinn or any other employees of theCompany wearing union buttons.The Trial Examiner, on `the basisof his observation of the witnesses, and relying in part upon thefriendly relationship between the Flinns and Riley and upon the rolesubsequently played by Riley in the Independent Employees Asso-ciation, discussed below, found in his Intermediate Report that Mrs.Flinn's testimony was entitled to credence over Riley's denial.Weagree with the Trial Examiner's view and sustain his finding.Flinn, himself, testified that sometime during November 1938 Rileyurged him to use his influence with other employees of the Companyto have them drop out of the Union, and promised Flinn that if hedid so he would have permanent employment with the Company.Riley at first denied having made this statement to Flinn; later,however, he admitted having been with Flinn at the time and place"Flinn testified that he joined the Union on November 7, 1938, at the above-describedmeeting, butother testimony in the record fixes the date of the meeting as October 7, 1938 F. ' WILCOX OIL AND GAS COMPANY93atwhich Flinn testified the statement was made, but claimed thathe did not remember his conversation with Flinn at the time.Here,again, the Trial Examiner who heard the witnesses rejected Riley'stestimony and accepted as true the testimonywhichRiley denied.In View of Riley's subsequent interest in the activities of the Inde-pendent Employees Association,we sustain the Trial Examiner's find-ing that Riley made the request and promise attributed to him byFlinn.It also appears from the record that the Company's refinery super-intendent,Fraser, like Riley, was opposed to the Union.On October11, 1938, one of the Company's refinery-employees,Francis N.Wright,joined the Union.Approximately 2 weeks later, in the course of aconversation,at the refinery,Fraser asked Wright if he did not thinkhe had made a mistake by joining the Union.On several occasionsthereafter,while explaining to refinery employees a new wage scalepromulgated by the Company to comply with the` Fair Labor Stand-ards'Act of 1938, Fraser commented that$2.00 a month would haveto be set aside by the employees for payment of union dues.It was also testified at the hearing that Fraser, early in December1938,after' theUnion had presented a proposed contract to theCompany and had filed with the Board a petition for investigationand certification of representatives,said to two or three of the Com-pany's'refinery employees : "If you boys would forget this damnedunion and think about your bread and butter,we would get alongmighty well."Later in December,while an election was being con-ducted by the Board among the Company's employees, Fraser isalleged to have said to one of the Company's employees,Goodwin :"I am certainly surprised to think a man of your intelligence wouldstoop so low as to associate with a bunch of reds and highbinders likeJohn L. Lewis amid his C.I.0."Both these statements were deniedby Fraser.As to the first,he claimed that at the time the remark isalleged to have been made he and the men were excited over 'athreatened accidental shut-down of one of the refinery stills,and thateven then all he said was : "If you boys would think more of yourwork and drop this union discussion on the ground,why, we willget along better out here." 'As to the second alleged remark,Frasertestified that he had simply pointed out to Goodwin during the elec-tion that union representatives were soliciting votes at or near thepolling booths and had asked Goodwin whether he wanted to asso-ciatewith a group which stooped to such low tactics.The TrialExaminer held, in his Intermediate Report, that Fraser's denials andexplanations were entitled to as little credence as those offered by Riley,and found that the statements attributed to Fraser had actually beenmade. In view of the part subsequently played by Fraser in the 94DECISIONS OF NATIONAL- LABOR RELATIONS BOARDrelations between the Union and the Company, and particularly inview of Fraser's subsequent refusal to deal with the Union, we believethe Trial Examiner was justified in finding as he did.We sustainhis finding.Prior to October 24, 1938, the effective date of the wage and hourprovisions of the Fair Labor Standards Act of 1938, most of theCompany's employees worked 56 hours a week and all of them exceptcommon laborers were paid on a monthly salary basis.To meet therequirements of the Fair Labor Standards Act, the: Company, follow-ing extended conferences among its officers, announced various adjust-ments in the wage rates which it would pay.The record indicates thatthese adjustments included placing most of the Company's employeeson an hourly pay basis and resulted in smaller net income for manyof them.At about the same time, on October 25, 1938, the Companyposted-a notice that the refinery would be shut down on November 1.The day the notice was posted, William M. Bush, an officer of theUnion and an employee of the Deep Rock Oil Corporation, telephonedFraser to inquire as to how long the refinery would be shut-.down andas to the. Company's rehiring the laid-off men when -operations wereresumed."'Bush was informed by Fraser that the refinery wouldbe closed 30 to 60 days and that all the men would be rehired whenthe refinery was reopened. In the course of the conversation, whichincluded some discussion of the Union, Fraser asked Bush who was"stirring up all the trouble among the employees."Bush repliedthat there was no trouble and that the mere fact that employees joineda labor organization did not mean trouble.Bush - requested Fraserto meet with a committee from the refinery, but Fraser refused on theground that nothing could be done about the shut-down and thathe therefore saw no reason for a meeting.The morning of the following day, October 26, Bush called onFraser, told him that the Union wanted to enter into a contract withthe Company, and handed him a copy of a proposed contract whichhad been prepared by the Union. Fraser at first declined to acceptit, saying that he had no authority to bargain with respect thereto,but eventually took it with the understanding that he would trans-mit it to Frank B. Dunn, the Company's executive vice president.During the course of their conversation that morning, Fraser andBush discussed unions in general and Fraser commented that he'had been in touch with many labor organizations and could not seethat they had ever helped employees to any great extent.Later thesame day Bush agaili called on Fraser and was told that Dunn had19At the hearing,Fraser testified that he had no recollection of Bush's telephone call, butdid not deny that it had taken place. WILCOX OIL AND GAS-COMPANY95already been there and had taken with him the copy of the Union'sproposed agreement.On ,October 28 Bush wrote. to Dunn at the Company's office inTulsa, requesting him to arrange to see the union committee.Onthe same day Fraser submitted to Dunn in Tulsa a proposed .newwage. scale based on the rates being paid by Bush's employer, theDeep Rock Oil Corporation.Despite the extended study of wagerateswhich had been made by the Company's officials during theseveral months preceding the effective date of the Fair Labor Stand-ards Act, the new scale of wages presented by Fraser was approvedand adopted by the Company's executive committee almost immedi-ately upon, its presentation.Dunn admitted at the hearing thathe did not make a study of the new wage scale before it was adopted,and asserted that he did not remember what led to its acceptance bytheCompany's executive committee.The next day, October 29,Fraser,assembled the available refinery employees, informed them ofthe proposed action by the Company with respect to wage scales,and asked them to express their approval or disapproval by way ofa vote.Since the new wage scale meant a decrease in working hourscoupled with an increase in aggregate income for many of the em-ployees, it was naturally approved by the employees present.OnOctober 30 Fraser posted, a notice of the new wage rates, and onNovember 1 they became effective.The same notice confirmed an-announcement which Fraser had made at the preceding day's meet-ing to the effect that the Company was also granting a 1-weekvacation with pay to employees of 1 year's standing, and a 2-weekvacation with pay to employees of 2 or more years' standing.Thenotice of October 30 also stated that the refinery, which had beenshut down a few days prior to the previously announced date ofNovember 1, would-"start up" on November 1 on a 40-hour per weekbasis.There is testimony in the record that Fraser, at the meeting ofrefinery employees on October 29, 1938, stated that the new andhigher wage rates were being put into effect because of the FairLabor Standards Act and not because of the activity of the Union.At the hearing, however, Fraser admitted that the changed schedulewhich became effective November 1, 1938, was in addition to wageand hour changes which had previously been made by the Companyto comply with the Fair Labor Standards Act. That the Com-pany's action in raising wage rates and reducing hours of work onNovember 1, 1938, so soon after the wage and hour changes inducedby the Fair Labor Standards Act, was considered with suspicioneven at the, time appears from a portion- of Fraser's notice of Oc- 96DECISIONSOF NATIONALLABOR RELATIONS BOARDtober 30, 1938.20Fraser explained at the hearing that this part ofthe notice had been prompted by charges then being circulatedamong the refinery employees that the- Company's action was notbeing taken in good faith. In view of the incredibility of the expla-nation for the raise advanced by Fraser at the meeting of October29, 1938, the haste with which the new schedule was proposed andadopted, and the close connection in time between the Union's re-quest for recognition and a contract 'and the Company's announce-ment of the wage increase, we believe that the suspicions expressedat the time by the Union and the Company's employees were wellfounded.We are borne out in this 'conviction by the Company'sadmitted financial embarrassment during the fall of 1938, which ledto the lay-off on October 10 or 11, 1938, for some 21/2 or 3 weeksof all production or field employees in the Sac-Fox area exceptpumpers, in an effort by the Company to reduce expenses. It is-alsosignificant,we think, that the schedule of November 1, 1938, re-mained in effect only a comparatively short time; early in 1939,probably not later than the middle of January'21 there was an-nounced a revised wage and hour schedule which substantiallyreduced the rates of pay and- increased the weekly hours of work.We are convinced by these facts, and we find, that the Company'spurpose in hastily adopting on November 1, 1938, a wage schedulegranting its employees higher rates was to dissuade its employeesfrom their union membership and activities.22 .During November 1938, shortly after the Union had made its re-quest for recognition and a contract' and after the Company hadannounced the wage increases discussed above, there was organizedamong the Company's employees an organization knowii as "Inde-pendent Employees Association of the H. F. Wilcox Oil & GasCompany," herein called the Association.At the first formal meet-ing,held for the purpose of forming the Association, 6 of the 13employees present were men described by Fraser at the Tearing as"key men." Included among these men were Keith Tiernan, refin-20The last 2 paragraphs of the notice read as follows :_It has come to my attention that some of our employees have used the argumentthat we are not sincere in our attitude and that this Company is using this statementfor subterfuge and deccivement.This is to advise that any effort on the part of anyagitator to thus injure the Company's good will toward their employees will be dealtNi ith summarily and immediate dismissal from our service will result.-Lying propaganda intended to injure our organization will not be tolerated anylonger.21This was shortly after Fraser began operation and supervision of the refinery and pipeline under the terms of the contract upon which the respondents based their refusal to dealwith the Union.This refusal is discussed below.22 Cf.Matter of The Triplex Screw CompanyandAmalgamated Association of Iron, Steeland Tin Workers of North America,Local No1583, 25 N. L R B 1126,and cases therein citedat p. 9, footnote 11.- -H. F. WILCOX OIL AND GAS COMPANY97T,ery yard foreman who has 'almost complete charge of the refinery inthe absence of Fraser; Charles Schane, foreman in charge of thecrude stills; E.W. Harvell, head treaterSat the refinery; and H. G.Stalnaker, the refinery clerk and Fraser's secretary. - Other super-visory employees who then or subsequently participated in theformation and administration of the Association were John Oakes,pressure still foreman; Fred Elmore, Frank Riley, and J. J. Denton,farm bosses; Rocky Webb, tool driller; and Elmer Davis, head rousta-bout. - Stalnaker 'served as temporary chairman of the organizationuntil the election of permanent officers at a meeting on November.23, 1938, when he was made treasurer,Charles Schane became oneof the directors of the Association and was an active participant inits affairs.Fraser testified at the hearing that "one or two of theboys" asked him at the time whether they "could form some suchthing";,upon further examination, Fraser specified that one of the.employees who thus approached him -was his secretary and thechairman of the organizing group, H. G. Stalnaker.So far as the record shows, the only formal action taken by theAssociation was the issuance of membership cards, the adoption ofbylaws, and the preparation of an elementary form of contract whichwas submitted to the Company. The proposed contract, which wassubmitted by Stalnaker to Fraser, was never thereafter discussed..At a conference of representatives of the Company and the Union onNovember 21, 1938, the Company representatives referred to an Asso-ciation-request for recognition as a reason for refusing to consent toa comparison by the Board of the Union's membership cards and theCompany's pay roll.Subsequently, on December 31, 1938, at anotherconference of Union and Company representatives, Fraser referredto the Association's claim of majority representation as complicatingthe question of Company recognition of the Union.Almost immedi-ately after January 1, 1939, when the contract between the Companyand Fraser became effective, the Association' apparently4 ceased tofunction.It is clear, as found by the Trial Examiner, that the Asso-ciationwas organized primarily by supervisory employees of theCompany, who thereafter gave it their active support, and that untilits disappearance the Association served only as an aid to the Com-pany,in its efforts to avoid granting recognition to the Un1on.23iWe find that the Company through its supervisory employees,dominated and interfered with the formation and administration ofIndependent Employees Association, and thereby and by the state-ments made by Fraser and Riley and the wage increases of November28Cf. National LicoriceCo. v. N. L. R. B.,309 U. S. 350,enf'g as mod.Matter ofNationalLicorice CompanyandBakery and Confectionery Workers International Unionof America,Local,Union 405,Greater New York and Vicinity,7N. L. R.B. 537. 98DECISIONS-OF NATIONALLABOR RELATIONS BOARD1, 1938, interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitThe complaint alleges, and the Union contends, that all production,refinery, and pipeline employees of the Company and Fraser at-Bristow, Stroud, and Oklahoma City, Oklahoma, constitute a unitappropriate for the purposes of collective bargaihirig.24On November 1, 1938, at a conference between Company andUnion representatives, it was agreed to, submit the union membershipOffice in order to determine whether the Union represented a majorityof 'the employees.The Company subsequently withdrew its consentto this method of checking the Union's claimed membership. It wasthen'agreed, at a conference of---Company and union representativeson December 5, 1938, that an` election should be conducted by theBoard to determine whether or'not the. Union represented a majorityof the employees. In the written "Agreement for Consent Election"signed by the Company, the Union, and a representative of the Boardon December 6, 1938, it was agreed that the election should be con-ducted among all production, refinery, pipeline, bulk plant, drillingcrew; and construction employees in the' Bristow, Stroud, and Okla-homa City areas, excluding supervisory and temporary or extraemployees 25Neither respondent makes any general contention that the unit fixedin the consent election agreement of December 6, 1938, and allegedin the complaint herein, is not appropriate for the purposes of col-lective bargaining.26Their position is that, though this unit might24More particularly,the complaint defines the appropriate unit as including all produc-tion, refinery,pipeline,bulk plant,drilling crew, and construction employees in the'Bristow,Stroud, and Oklahoma City districts,excluding supervisory and temporary or` extra em-ployeesIn the petition for investigation and certification of representatives filed with theRegional Director for the Sixteenth Region on November 14, 1938, the Union alleged theappropriate unit to be all production,pipeline,and refinery employees in the Bristow,Stroud, and Oklahoma City areas,exclusive of supervisory,clerical, and office employees.In the consent election agreement,the Company also undertook to recognize the Unionas the exclusive representative of all the employees in the appropriate unit if the Union,received a majority of the votes cast in the election,and to be bound by the results of theelection for a period of 1 year subsequent thereto.We refer to the consent election agree-ment, however,not because we regard the Company as still bound by its provisions butmerely to show the unit which the Company in December 1938 admitted was appropriate forthe purposes of collective bargaining.20The Company,for example,in its answer to the complaint herein, specifically admits"that a unit for the purposes of collective bargaining,composed of the Production, Refinery,and Gathering or Pipeline Employees,employed at-the properties of H. F. Wilcox Oil & GasCompany in Bristow, Stroud and Oklahoma City in the State of Oklahoma,...is a unitappropriate for the purposes of.collective bargaining under the act,.had said Refinery,and Gathering'System not have been leased by this respondenttoW. MFraser .. H. F. WILCOX -OIL AND GAS' COMPANY99otherwise be entirely appropriate, the arrangement entered into bythem on December 11 or 12, 1938, constituted a lease to Fraser of theCompany's refinery, bulk plant, and pipeline at Bristow, and thatsince January 1, 1939, the persons employed at those properties havetherefore constituted a separate unit for collective bargaining pur-poses.Differently phrased, the contention is, that on January 1, 1939,the persons employed in operating the refinery, bulk plant, and pipe-line system ceased to be employees of the Company and becameemployees of Fraser.-We have heretofore stated and explained our conclusion that thearrangement between the Company and Fraser is not, either on itsface or in operation, it lease of the properties in question, and thatthe operation of these properties continued on and after January 1,1939, to he a part of the Company's business.We have also pointedout that the Company's refinery, bulk plant, and pipeline systemcontinued to be operated on and after January 1, 1939, without anychange either in personnel 'or in the methods and results of operation,except that Fraser was apparently clothed with somewhat broaderauthority than he had previously exercised.The Company's right ofcontrol over Fraser in the discharge of his duties was not only leftundisturbeda by the contract, which provided that the Companycould terminate it at any time,,but was in effect strengthened by thecontract requirement that Fraser furnish the Company with a penalbond in the sum of $25,000 to guarantee the faithful performance ofhis duties.We therefore find that the relationship between the Com-pany and Fraser continued on and after January 1, 1939, to be thatof employer and employee, and that the persons employed in theoperation of the Company's refinery, bulk plant, and pipeline systemcontinued to be employees of the Company.272TEven if we did not find that the arrangmentbetween the Company andFraser was nota lease,we should still be of the opinionthat thepersons employedby the Company andthe persons employedby Fraseron and afterJanuary 1, 1939, togetherconstitute a singleunit appropriate for the purposesof collective bargaining.Section 2(2) of the Act definesthe term "employer"as including"any personactingin the interest of an employer, di-rectly or indirectly" ;and Section2 (1) of the Actdefines the term "person"as including"one or more individuals,...corporations,..As we havestated above,the contractbetween theCompany and Frasergave Frasermanagerialpowers overthe properties inquestion,and 90 percent of theprofits realizedfrom Fraser's operation of those propertieswere reserved to the Company.In discharging his duties under thecontract,Fraser istherefore clearly "actingin the interest" of the Company ; and be and the Company mayproperlybe regardedas constitutingan "employer"within themeaning of the definitionscontainedin the ActUnder Section9 (b) of the Act,the Board is authorized in a propercase to fix the unit appropriate for the purposesof collectivebargaining as the"employer,unit,"and we regardthe Companyand Fraser in their Oklahoma operations to be an"employer" within themeaningof the Act.iThe Company,in its biief,arguesthat the Board is not in privity of contract with eitheritself or Fraser and may therefore not attack the Validity of the allegedlease.It is evi-dent,we think, that the validity of the contract as between the Company and Fraser, theparties thereto, is not impugned by our decision.The contracthas in- fact been set up,by the Companyand Fraser,as an affirmativedefense tothe allegation that they have413597-42-vol. 28-8- 100DECISIONSOF NATIONALLABOR RELATIONS -BOARDWe find that all production, refinery, pipeline, bulk plant, drillingcrew, and construction employees of the Company in the Bristow,Stroud, and Oklahoma City areas in the State of Oklahoma,excluding supervisory, clerical, office, and temporaryor extraemployees, at all times material herein constituted and that theynow constitute a unit appropriate for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment;and other conditions of employment, and that said unit insures toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwiseeffectuatesthe policies of the Act.2.Representation by the Union of a majority in the appropriate unitIn accordance with the consent election agreement signed by theCompany and the Union on December 6, 1938, an electionwas con-ducted by the Board on December 19, 20,-and 21, 1938, at Bristow,,Stroud, and Oklahoma City, respectively, among the-employees inthe appropriate unit.Of 138 eligible employees, 136 participatedin the election, 90 voting for the Union and 46 against the Union.This was a substantial majority of the employees in the appropriateunit,and there is no evidence or contention that the Union did notthereafter continue to represent a majority of the employees in suchunit .211'We find that, on December 21, 1938, and at all material times there-after,the Union was the duly designated representative of a ma-j ority of the employees in the appropriate unit, and that, pursuantto Section 9 (a) of the Act, it was and is the exclusive representativeof allthe employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The refusal to bargainOn December 29, 1938, approximately a week after the results ofthe election had been informally certified to the parties, representa-refused to bargain collectively within the meaning of the Act, and it is their reliance uponthe contract which compels us to examine and construe its provisions.We have not de-nounced the contract as in any way invalid, but have merely found that it is not eitheron its face or in operation,a lease of the pioperties in question.We are also of the opin-ion that. even if it were a lease,the contract would not affect our decision as to the appro-priate unit and would constitute no defense to the allegation that the Company andFraser have refused to bargain collectively within the meaning of the Act.18At a conference with union representatives on January 10, 1939, Fraser did take theposition that the election results furnished no conclusive basis for believing that a,majorityof the refinery, bulk plant, and pipeline employees had voted in favor of the Union.Thiscontention,however, obviously does not affect the fact that the election results showed theUnion to have been designated as their representative by a majority of the employees inthe entire unit which we have found to be appropriate. H. F. WILCOX OIL AND GAS COMPANY101tives of the Company and the Union- met at the Company's office inTulsa, Oklahoma.The Company then advised the Union for thefirst time that, because of the signing of the "lease," the Companycould not negotiate with the Union with respect to the refinery,bulk plant, and pipeline employees.The union representatives de-murred to the Company's exclusion of these employees from thediscussion, but the conference was permitted to continue and theconferees considered the proposed contract which had, been sub-mitted by Bush in October 1938. There was no discussion of therefinery, bulk plant, and pipeline employees and no agreement wasreached, but the conferees arranged to meet again on December 31.There was further discussion of the proposed contract at the con-ference of December 31, but again no definite agreement was reachedbeyond a promise by the Company's representatives to present theproposed contract to the Company's board of directors on January2, 1939, and then to meet again with the union representatives onJanuary 4.The proposed contract was presented to the Company'sboard of directors for consideration, and its bargaining representa-tiveswere authorized to negotiate with the Union for a contractcontaining no provisions for a closed shop, a check-off, or arbitrationof disputes.29On January 4, 1939, another conference was held at the Com-pany's Tulsa office, as scheduled.Again the conferees discussed theterms of the -proposed contract -which had been submitted by theUnion.The testimony as to what else took place at this conferenceis sharply conflicting'.The Company's representatives testified thaton January 4, 1 1939, they discussed the proposed contract -only withrespect to the Company's employees inAhe production and construc-tion departments; the Union's chief representative in the negotia-tions, R. H. Stickel, testified that he at no time regarded a contractcovering less than all the employees as satisfactory, and that heinsisted throughout the-negotiations that the Company bargain withthe Union as the representative of all the employees who had beeneligible to participate in the December election.The Company'srepresentatives testified that the conferees on January 4, 1939, cameto an agreement which, it was understood, would be reduced by theUnion to typewritten form and presented to the Company on Jan-uary 7 for execution; Stickel testified that certain changes in theproposed contract were agreed upon and that he undertook to havethe contract retyped in its revised lormn, but that the changes wereexpresslymade subject to approval by the Company's board of21The proposed contract submitted by the Union had contained closed-shop, check-off, andarbitrationclauses. 102DECISIONSOF NATIONALLABOR RELATIONS' BOARDdirectors and that there was no final agreement between the ,con-ferees.30There is also conflicting testimony as to whether a reviseddraft of the proposed contract was ever prepared by the Union andsubmitted by it to the Company, Dunn testifying that no such reviseddraft was ever delivered to him, and Stickel and his wife testifyingthat such a revised draft was prepared by them and was delivered toDunn in person on approximately January 7, 1939.Apparently in the hope of obtaining identical contracts with theCompany and Fraser, and thereby eliminating all dispute as tothe appropriate unit, the union representatives met with Fraser onJanuary 10, 1939, at Bristow, and proposed that he enter into anagreement with the Union covering the refinery, bulk plant, andpipeline employees.The Company, though refusing to deal withthe Union as the representative of all the employees in the appro-priate unit, had expressed a willingness to recognize it as the repre-sentative of the employees in the production and constructiondepartments.Fraser, on the other hand, flatly refused to recognizethe Union as the collective bargaining representative of the refinery,bulk plant, and pipeline employees, taking the position that theyhad become his employees on January 1, 1939, when the "lease" wentinto effect, and that he was not bound by the' results of the electionwhich had been held in December. Fraser proposed to -the unionrepresentatives that another election, not under Board supervision,be held among the refinery, bulk plant, and pipeline employees, andthat the name of the Association be placed on the ballot in thiselection.The proposal was rejected by the union representatives,and the conference ended without any discussion of the terms ofthe Union's proposed contract.About February 5, 1939, Stickel telephoned the Company's vicepresident, Dunn.At the hearing Stickel testified that he was toldby Dunn on February 5, 1939, that the latter had no further wordas to the contract and that the Company still could not deal withthe Union as the representative of the refinery, bulk plant, and pipe-] ine employees.Dunn testified that on February 5, 1939, he askedStickel to come in for further discussion of the contract; thatStickel replied that he was busy and could not come, but would callat a later time; and that Stickel thereafter never appeared forfurther discussion.We see no need for resolving this conflict intestimony, since it is not disputed that the Company on February-10 Stickel also testified that,apart from any question as to the unit of employees to becovered by the contract,no final agreement couldhavebeen reached at the conference onJanuary 4, 1939,because the Company at that time proposed to put into effect a substan-tial reduction in wages to which the Union could not consent.-' , H. F. WILCOX OIL AND GAS COMPANY-1035; 1939, "regardless of what took place between Dunn and Stickel,was still, unwilling to deal with the Union as collective bargainingrepresentative of the refinery, bulk plant, and pipeline employees.We believe the record is clear that both the Company and Fraser,on December 29, 1938, and thereafter, refused to accord recognitionto the Union as the exclusive collective bargaining agency for allthe employees in the appropriate unit.This refusal was based, andis now defended, on the ground that the "lease" between the Com-'pany and Fraser destroyed what would otherwise have been. theappropriate unit and created two new and separate units as to oneof which the Company could not bargain with the Union.Uponthe present record we are not convinced that this contention was,or is, advanced in good faith.On December 6, 1938, when it signedthe consent election agreement, the Company recognized the pro=priety of including .the refinery, bulk plant, and pipeline employeesin the appropriate unit.Although the discussions of the proposed"lease" had then admittedly reached an advanced stage, no intimationbras given either to the Union or to the Board's representative ofthe impending transaction between the Company and Fraser or ofthe effect which they believed it might have upon the question ofthe appropriate unit.Subsequent to the execution of the "lease"on December 11 or 12, 1938, and prior to the beginning of the elec-tion on December 19, neither the Company nor Fraser made anyattempt to defer the holding of an election which, from-their pointof view, could be only fruitless.They gave neither the Board northe Union notice that the agreed-upon unit was no longer regardedby them as appropriate and that they would therefore not abideby the results of the election.When questioned at the hearing withrespect to whether he had notified the Union in December 1938 thatthe Company, because of the "lease," would not bargain with respectto the refinery, bulk plant, and pipeline employees, the Company'svice president, Dunn, replied that he "didn't think it was any oftheir business."Fraser admitted at the hearing that he kept the"lease" secret for a few days after its execution, but both he andthe Company contended that notice was given to the Union and tothe employees shortly prior to the beginning of the election onDecember 19, 1938.While there is conflicting testimony as to justhow and to what extent the Union was apprised of the "lease," webelieve that the record as a whole establishes that Fraser, throughTiernan and Harvell, two supervisory employees in the refinery whowere active in the Independent Employees Association, caused vaguenews of the "lease" to be spread among the refinery employees a 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDfew days. prior to December 19; 1938.31On the other hand, -thereis testimony in the record which indicates that this news, partlyperhaps because of its vagueness, had an unsettling effect upon theCompany's employees; 32 and it is not unreasonable to infer that theinformation was made available to the Company's employees as itwas in order to affect the employees' participation in the electionin a manner unfavorable to the Union. If the Company and Fraserreally wanted to advise the Board and the Union of the "lease" andthe effect which they attributed to it, they chose a most peculiar wayto do so.33 ' It was not until the evening of December 29, 1938, afterthe Union had attempted to bargain with the Company for all theemployees in the appropriate unit and had been told that the Com-pany could not bargain with respect to the refinery, bulk plant, andpipeline employees, that theBristow Daily Recordappeared with ai,The manner in which news of the "lease" was conveyed to the refinery employees isilluminated by the following excerpts from Fraser's testimony at the hearing :A.Well, I-told men all around. It was'known openly that I was taking it over thefirstQ. Can you name us any persons besides Harvell and Tiernan that you told that to?A. I can't swear to it, no.*3Ek*iOQ Did you try to keep that from anyone, a secret about you going to take over thisplant in-1939?A. Yes, for a few days . .smaxssQ. . . . Did you make any public announcement to the newspaper about it?A. No, I never did go to the newspapers with itQ The newspaper came to you?A. The newspaper came to me on the 28th of December, I think it wasHowever,I announced it through Tiernan to the men in the yard.Q. You just told Tiernan what had happened. Is that right?A. I told Tiernan 'I was leasing it as of the first, and I wished him to make it knownamong the men._Q. You knew, did you not, that that was not done?A I knew it was done.Q A public announcement was made to the men collectively?A. No, he didn't gather them together.He just spread the news.Q.He told you then, later, that he was telling everybody he came in contact with.Is that the way you knew it?A.No, he probably didn't do thatYou whisper it to one man, and the rest of themwould know it within 20 minutes, I should think.sesssasThis devious approach to the refinery employees is in sharp contrast with the direct actionwhich the Company took on October 29 and 30, 1938, approximately a month and a halfbefore, when it wanted to inform its employees of the new wage schedule.At that timeFraser first assembled the refinery employees and made an open announcement of the Com-pany's proposal, and then posted a notice on the plant bulletin board.32 Stickel, for example, testified at the hearing that he first heard of a proposed "lease"on the evening of December 19, 1938, when some of the Union members at Bristow told himof the rumors in the plant and inquired of him as to the possible effect of such a transac-tion.Stickel also testified that he was told on December 19, 1938, that the "lease" wouldbe made on January 1, 1939, if the Union won the electionB3 Imight be added that the evidence, in any case, tends to establish only that the em-ployees were informed` of the "lease" ; there is no showing that either the Company orFraser, prior to the election, revealed their opinion as to the effect of the "lease" on thequestion of the appropriate unit. H. F. WILCOX OIL AND GAS COMPANY-105vstory of the "lease."And it was not until the conference of Decem-ber 29, 1938, that the Union was informed of the Company's determi-nation not to abide by the consent election agreement or the electionresults.34The secrecy with which the "lease" was admittedly sur-rounded for several days following its execution, the equivocal man-ner in which news of the "lease" was given circulation among theCompany's employees just prior to the election, and the delay bythe Company and Fraser in making known their disavowal of thepreviously agreed upon unit because of the "lease" are not the hallmarks. of open and frank dealing.Nor do we believe there wasanything, either in the contract itself or in the methods and resultsof operation thereunder, upon' which the Company and Fraser'could have based any reasonable belief that on and after January1;19. 39, they were lessor and lessee, respectively, of the propertiescovered by the contract.The Trial Examiner in his Intermediate.Report has found, and we are convinced the record fully supportsthe finding, that the dispute as to the- appropriate unit was cre-ated by,the respondents solely for the purpose of , avoiding theobligation imposed by the- Act and, in December 1938 and January1939, by the consent election agreement to bargain collectively withtheUnion.That the representatives of the Company met Withthe representatives of the Union and discussed the terms of theproposed contract does not satisfy the requirements of the Act, solong as the Company does not recognize the Union as the exclusivecollective bargaining representative of all the employees in theappropriate unit and negotiate with it as such.We find that on December 29 and 31, 1938, and on January 4and 10, 1939, and thereafter, the Company, through its supervisoryofficials;, including Fraser, refused to bargain collectively with theUnion as the exclusive representative of its employees in an appro-priateunit, and thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act. 85$' Fraser did not inform the Union of his refusal to be bound by the electionresults untilsometime in January 1939.a5Matter of The Federbush Co., Inc.'andUnitedPaper Workers,Local Industrial UnionNo. 292,affiliated withthe C. 1.0., 24 N. L. It. B. 829;Matter of Acme-Evans CompanyandFederal Labor Union No21873,affiliatedwith the A. F.of L, 24 N L. R. B 71.Cf.Matter of PittsburghPlate GlassCompanyandFederation of Flat GlassWorkers ofAmerica, affiliated withC. I.0., 15 N. L. It.B 515, enf'd,Pittsburgh Plate Glass Co. v.N. L R B.,July 23, 1940 (C. C. A. 8) ;Matterof The W H. Kistler StationeryCompanyandDenver PrintingPressmenandAssistantsUnionNo. 40, 24 N. L. It.B. 960. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The discriminatory discharges1.Robert and Richard Wendell 36RobertWendell was first employed by the Company in 1923 or1924 and Richard Wendell-in 1926.They both worked for the Com-pany intermittently thereafter in the construction and productiondepartments until their discharge on December 8, 1938.Both joinedthe Union on October 4, 1938, wore union bottons, and solicitedmembers from among the other employees of the Company. In itsanswer to the complaint, the Company admitted having dischargedtheWendells but alleged affirmatively that they had been dischargedbecause of misconduct, unsatisfactory work, and neglect in theperformance of their duties.They were notified of their discharge by their farm boss, FrankRiley, who explained to them at the time that the reasons for theirdischarge were that their wages had been garnisheed and that theywere brothers.At the hearing, some attempt was made to show thatthe Company's established policy was not to employ relatives, par-ticularly in the relation of superior and subordinate.Neither Robertnor Richard occupied a supervisory position; both had been inter-mittently employed for many years; and it, is clear from the recordthat the alleged general policy of the Company against employingrelatives, if it existed at all, was frequently and openly disregarded.While-Robert admitted at the hearing that his wages had been garnish-eed in 1932 and again in 1935, there is no showing that Richard's wageswere ever garnisheed.In any case, we cannot believe that events whichoccurred so long before 1938 were the true reasons for the dischargeof the Wendells.Apparently aware of the insufficiency of the reasons given -theWendell brothers at the time of their discharge, the Company at thehearing adduced evidence of the following additional reasons justify-ing its action ; that Robert had been arrested in Oklahoma City during1935 on a charge of larceny; that Robert had failed to pay a grocerybill of approximately $10 which he incurred in 1935 while working forthe Company at Pampa, Texas ; and that both Robert.and Richardwere arrested during ' 1938 for drunkenness or disorderly conduct, theformer in April and the latter in October. 'Here, again, as in thecase of the garnishee orders, the Company seeks to rely uponevents which were followed by its continued employment or reem-ployment of the Wendells ; and here, again, we cannot but believe,'RobertWendell is apparently known, and is frequently referred to in the record, asBert WendellRichard Wendell's full name is Henry Richard Wendell,but he is knownand referred to in the record,and we therefore refer to him in our decision,as Richard. -107particularly since these events were not included among the reasonsmentioned to the Wendells at the time of their discharge,- that theCompany would not have waited until December 1938 to dischargetheWendells, if it had regarded the events in question as beinggrounds for discharge.The plea that the Company's vice president,Dunn, and its production superintendent, J. M. Clover, did not knowuntil on or after December 5, 1938, that Robert and Richard Wendellwere still in the Company's employ is in part irrelevant and in partincredible.Knowledge of the identity of its employees is not to beimputed to a corporate employer only if and when one of its execu-tive officers knows it; and Clover admitted at the hearing that hefrequently checks the pay roll and is familiar with the persons hiredand discharged in the production department, which is the depart-ment over which he has supervision and in which- the Wendellswere employed prior to their discharge.-The Company also adduced evidence that Robert and RichardWendell were delinquent in paying their accounts with Frank T.Lynch who, until the latter part of 1938, leased from the Company andoperated a gasoline filling station in Oklahoma City.When Lynch,relinquished his lease he was in debt to the Company, and he thereforeturned over to it, among other assets, four of the-accounts receivablewhich he then had on his books. These included the accounts ofRobert' and Richard Wendell, who owed approximately $34 and $9;respectively.Written reminders of these unpaid accounts were sentby the Company to the Wendells toward the end of October 1938,when they, along with a number of other production employees ofthe Company in the Stroud area, were temporarily laid off for lack ofwork.'The Wendells resumed work early in November 1938, andthe amounts due from them to Lynch were deducted by the Com-pany from the first pay checks which the Wendells thereafter re-ceived, covering the period November 1 to November 15, 1938.Thisseems to us,to have been a .reasonably expeditious settlement of theaccounts.In any event, the Wendells were no more undesirable asemployees-than other employees of the Company who were similarlyindebted to Lynch, two of whom had their accounts transferred to theCompany along with the accounts of the Wendell brothers. - The recordshows that one of these two other employees is still employed by theCompany, and there is no showing that the other has ceased being anemployee.There is no indication that the Company commentedunfavorably upon these delinquent accounts, either at the time theywere transferred to the Company, or at the time the Company wroteto -theWendells, or ,at the time the deductions were made from theWendells' pay checks. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company does not seriously contend that the' work of theWendell brothers was unsatisfactory nor, indeed, could it so contendon the basis of the present record.Riley, their-farm boss, testifiedat the hearing that both Robert and Richard were "pretty goodworkers" and that he would not have recommended their dischargebecause of their obligations to Lynch. It also appears the Rileygave both Wendells letters of recommendation shortly after theyhad been discharged.We have pointed out,- above, that Robert and Richard Wendelljoined the Union on October 4, 1938, wore union buttons, and wereactive in soliciting union members among the Company's employees.On December 5,' 1938, the day before the Company and the Unionsigned the consent election agreement to which we have previouslyreferred, there was an extended conference of Company and unionrepresentatives at which -a substantial part of the time was spent inpreparation of a list of those employees of the Company who wereeligible to participate in the election.One of the union representa-tives who participated in that conference was John Wendell, brotherof Robert and Richard.When 'the conferees, in examining a listof the Company's employees, came to the names of Robert andRichard Wendell, the Company's vice president, Dunn, on each occa-sion noted the name and inquired of John Wendell whether Robertand Richard were his brothers. Immediately after the conference,and on the same day, Dunn instituted inquiries with respect to Robertand Richard and consulted with his production superintendent,-Clover, and the Company's attorney, Clay.Both Clover and Claymade some 'investigation of the Wendells and reported back to Dunn.with respect to the garnishee orders, the grocery bill, the Lynch ac-counts, and the arrests of the Wendells for drunkenness or disorderlyconduct.The Trial Examiner, in his Intermediate Report, has found thatthe Company's alleged reasons for the discharge of the Wendells arenot supported by the evidence, and that the Wendells were actuallydischarged because of their activities on behalf of the Union.Weagree 'with him that the evidence does not establish the reasons ad-vanced by the Company. In view of the Wendells' open union mem-bership and activities and of their relationship to another of theCompany's employees who acted as a representative of the Unionin its negotiations with the Company, we agree with the Trial Ex=aminer's finding as to the reason for their discharge.We findthat the Company, by discharging Robert Wendell and RichardWendell, discriminated in regard to their hire and tenure of em-ployment, and thereby discouraged membership in the Union andinterfered with,, restrained, and coerced its employees in the exercise.of the rights guaranteed in Section 7 of the Act. _11.F.WILCOX OIL AND. GAS COMPANY - .109At the time of his discharge, Robert Wendell was being paid bythe Company at the rate of 87 cents an hour and was working 40hours per week.Since his discharge, he has been employed in theState of Illinois as a. tool dresser on a part-time basis, and hehas earned not more than, $150.He has also received unemploymentinsurance payments at the rate of $15 a week for 15 weeks and at therate of $12 a week for 1 week.RichardWendell, at the time he was discharged, was earning97 cents and hour and was working 42 hours per week. Subsequentto his discharge, he received unemployment insurance payments in thetotal amount of approximately $167. In July 1939 he obtained em-ployment on a part-time basis, and he has earned a total of approxi-mately $600 since his discharge.2.Eunice W. VanmeterVanmeter was first employed by the Company ins 1923," and wasthereafter apparently continuously employed by it as a, pumperuntil his discharge on November 2, 1938.For more than 10 yearsprior to his discharge he worked as a pumper on the Company'sLindsay lease in the Bristow area.37Vanmeter joined the Union in 1934.After having been inactivefor a time, he renewed his union membership in 1937 and acted as theUnion's recording secretary for 6 or 7 months.On October 7, 1938,after having again dropped out of the Union for a while, he rejoined,began wearing a union button, and solicited new members for theUnion.His union membership was known to his immediate superior,J. J. Denton, farm boss in charge of a number of the Company'sleases.On November 1, 1938, Denton called at the Hope lease to deliver adrum of gasoline for Vanmeter's use and to answer a question whichVanmeter had raised with respect to the Fair Labor Standards Actof 1938.Vanmeter was away when Denton called, having gone- to aneighboring town to have his automobile repaired.Denton left thegasoline and also told Mrs. Vanmeter to, advise her husband thatthe Fair Labor Standards Act was not applicable to him.On thefollowing day, November 2, Denton returned to Vanmeter's leaseand discharged him.At the hearing Vanmeter testified that onNovember 2, 1938, Denton told him he was being discharged becausehe had been "off the job" on November 1 and because he was "notdependable."Vanmeter further testified that, after he had protestedto Denton on November 2, 1938, that Mrs. Vanmeter had told Denton37Early in 1915 Vanmeter was also assigned by the Company to the Hope lease, whichadjoinsthe Lindsaylease, and he subsequently moved hislivingquarters from the Lindsaylease to the Hope lease.He handled both leases thereafter until his discharge. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reason for Vanmeter's absence on November 1, Denton repliedthat he had to protect his job. Sometime after his discharge Van-meter attended a meeting of the Independent Employees Associa-tion, the labor organization described above.Also present at thismeeting was Ralph Hockett, a minor supervisory employee of theCompany and an active member of the Association.38Vanmeter tes-tified that during this meeting Hocket told him that, if he would"get loose from Bill Bush and that damned C. I. 0.," Hockett couldget his job back for him.Hockett was not called as a witnessat the hearing, and Vanmeter's testimony in this respect standsuncontradicted.The Company's position is that it discharged Vanmeter, and wasjustified in doing so,'because: (1) Vanmeter did not keep his leasesor tanks clean; (2) he was frequently absent from duty withoutwarrant; (3) his use of gasoline was excessive; and (4) when pro-duction of oil on his leases fell off, Vanmeter was unable to determinewhich particular well had ceased flowing and had to have its rods`'pulled."With respect'to the claim that Vanmeter did hot keep his tanksand leases clean : (a) the record shows that Vanmeter did not refuseto clean his tanks but merely asked for help in the task, and thatthis was not an unreasonable request; and (b) the testimony as toVanmeter's alleged failure to keep his leases clean is not convincingand is; in any event, contradicted by substantial testimony directlyto the contrary from witnesses who, ,so far as the record shows, arecompletely disinterested in the proceeding.With respect to theclaim that Vanmeter was frequently absent from duty without war-rant, the evidence is similarly unconvincing: Vanmeter's absencesare explained by uncontradicted testimony that it is customary forpumpers, particularly on somewhat isolated leases like those oper-ated by Vanmeter, to leave their leases in order to have their auto-mobiles repaired and to attend to other matters, personal as well asbusiness.39With respect to the claim that Vanmeter's use of gasolinewas excessive, there is no showing that he used more gasoline thaneither his predecessor or his successor at the Hope and' Lindsay leases31 In its brief, the Company asserts that there is no evidence that Hockett was eithersupervisory or an active member of the Association.The minutes of the Association'smeetings show that Hockett was one of the small group of 13 employees of the Company,many of them supervisory,who participated in theveryfirstmeeting of the Association,and that he was subsequently appointed sergeant at arms of the organization.At thehearing, Fraser testified that Hockett handles and supervises all of the electrical work onthe private telephone lines connecting the Company's Tulsa office with the refinery and theleases, and that Hockett hires and discharges men from time to time as needed in his workor at least recommends men for hiring and discharge39 Indeed,it appears that Vanmeter used his automobile for personal as well as Companybusiness with the Company's full knowledge and consent and that the Company, as a mat-ter of fact,provided-Vanmeter with gasoline,oil,tires,and even repairs required inconnection with his use of the automobile.- H. F. WILCOX OIL AND GAS COMPANY111or than other pumpers at comparableleases, orthat he used moregasoline toward the end of his employment than he had prior thereto.The charge most earnestly urged by the Company' against Van-meter is his alleged inability to determine which of several wells hadto be "pulled" when production of oil on the Lindsay lease fell off.The pumper who succeeded Vanmeter at the Lindsay and Hopeleases,Cordell, testified at the hearing that the manner in which thewells at the Lindsay lease are connected with each other and withthe stock tanks makes it difficult, when production drops, to deter-mine which of the wells is responsible. In any case, the testimonyas, to this alleged inability on Vanmeter's part is conflicting, Cordelltestifying that the daily gauge reports or tickets for 1938 coveringthe Lindsay lease contained no notation of wells which had beenincorrectly "pulled." 40There is also conflicting testimony as tothe preliminary question of whether even a good pumper can alwayschoose correctly the well responsible for a decrease in the productionof a group of wells. In view of this conflict in the testimony as towhether Vanmeter was really at fault, in view of the admission byProduction Superintendent Clover that he had received no criticismof Vanmeter's work during 1937 or the first 10 months of 1938, andin view of Denton's admission that he never spoke either to hissuperiors or to Vanmeter himself about the alleged shortcomings inVanmeter's -work, we believe that the doubt created by the recordas toVanmeter's efficiency in this respect should besolved in hisfavor.We are supported in thus resolving the doubt by the length of Van-meter's employment by the Company.At the time of his dischargehe had worked for the Company, apparently continuously, for 15years, of which more than 10 had been spent by him on the Lindsay andHope leases.There is testimony in the record that the Lindsay andHope leases were difficult to operate and were, therefore, regarded asundesirable.One or two other employees were offered Vanmeter'sjob upon his discharge, but refused it, before it was given to Cordell.Even Cordell accepted the job only when faced with the alternative ofdischarge."The deficiencies from which the Company now claims41 The contradictory testimony of the Company'switnesses is not based upon writtenrecords, and no contention is made that the gauge reports to which Cordell referred didcontain notations showing that wrong wells were "pulled."These gauge reports are pre-pared,daily by each pumper,employed by the Company as part of his regular duties, andshow in detail the amount of oil produced by each/lease and the reason for any deviationfrom normal production.41Denton denied at the hearing that Cordell,in 1938, gave any indication of not want-ing Vanmeter's job and leases.It seems to us, however, that an employee who is shiftedfrom one job to another is much more directly and intimately affected thereby than is hissuperior and is, therefore,more likely to retain a clear and accurate recollection of thechange.We therefore accept Cordell'stestimony in this respect,as did the TrialExaminer' 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDVanmeter's work suffered were of a kind which should havebeen dis-coverable within a comparatively short time, unless they all developedsuddenly in the fall of 1938.Nevertheless, the Company retainedVaiuneter on its pay roll for 15 years and in the job from which he wasdischarged for 10 years.The sudden discovery that his work was un-satisfactory followed shortly upon Vanmeter's rejoining the Union andthe beginning of an organizing campaign by the Union among theCompany's employees.The Trial Examiner has found that the reasons advanced by theCompany for Vanmeter's discharge are not supported by the evidence.In view of Vanmeter's long employment by the Company. the com-plete absence prior to his discharge of any complaint or warning as tothe quality of his work, the disparity between the reasons for Van-meter's discharge given by Denton at the time and the reasons now ad-vanced by the Company, the remark made by Hockett shortly afterVanmeter's discharge, and the close connection in time between the re-newalof union activity and the discharge, we sustain the findings ofthe Trial Examiner.We find that the Company, by dischargingEunice W. Vanmeter, discriminated-in regard to his hire and tenureof employment, and thereby discouraged membership in the Union andinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.At the time he was discharged by the Company, Vanmeter was beingpaid,$145 per month.Since his discharge, he has received a total of$225 in unemployment insurance benefits.He has also, since. May1939, been employed as a pumper at a salary of $70 a month, in addi-tion to which he has earned approximately $60 at other pumping jobs.At the time of the hearing, his total earnings since his discharge were,therefore, approximately $,690.IV.TIME EFFECT OF THE UNFAIRLABORPRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in Section IIIAl B, and C above, occurring in connection with the operations of therespondents described in Section I above, have a close, intimate, andsubstantial' relation to trade, traffic, and commerce among the severalStates and tend to, lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.TIIE REMEDY-Having found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and to takesuch affirmative action as will dissipate the effects thereof and effectuatethe policies of the Act. H. -F.WILCOX OIL AND GAS COMPANY-113We have found that the respondents refused to bargain -collectivelywith the Union as exclusive representative of all the Company's em-ployees in an appropriate unit.We shall therefore order the respond-ents, upon request, to bargain collectively with the Union as such rep-resentative with respect to rates of pay, wages, hours of employment,and other conditions of employment.We have found that the Company discharged Eunice W. Vanmeter,Robert Wendell, and Richard Wendell because of their union member-ship and activities.To effectuate the policies of the Act, we shallorder the Company to offer these employees immediate and full rein-statement to their former or substantially equivalent position, withoutprejudice to their seniority and other rights and privileges, and to makethem whole for any losses of pay they have suffered by reason of theirdischarges by paying to each of them a sum of money equal to theamount which-he normally would have earned as wages during theperiod from the date-of his discharge to the date of the offer of rein-statement, less his net earnings 42 during said period. ---Upon the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :-CONCLUSIONS OF LAW1.OilWorkers International Union, Local 257, is alabor organiza-tion, within the meaning of Section 2 (5) of the Act.2.All production, refinery, pipe-line, bulk plant, drilling crew, andconstruction employees of the Company in the Bristow, Stroud, andOklahoma City areas in the State of Oklahoma, excluding supervisory,clerical', office, and temporary or extra employees, at all times materialherein constituted, and they now constitute, a unit appropriate for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment, within themeaning of Section 9 (b) of the Act.3.OilWorkers International Union, Local 257, was on December29 and 31, 1938, and on January 4 'and 10, 1939, and thereafter, the42 By "net earnings"ismeant earnings less expenses,such as for transportation, roomand board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8N. L. R B. 440.Monies receivedfor work perfoimed upon federal,state, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic Steel Coi poration v N. L. R. B.,decided byUnited States Supreme Court,November 12, 1940Direct relief or home-relief paymentsate not to be considered as "earnings"and hence are not deductible.Matter of VegetableOil Products Company, Inc.,a CorporationandSoap and Edible Oil Workers Union, LocalNo. 18409, 5 N. L.R. B. 52, amending 1 N. L. it. B. 989.Unemployment compensation bene-fits are similar in purpose and effectto home-relief payments, and therefore are not deduct-ible.Matter of Pennsyluanea lee,naee and Iron CoinpanyandLodgeNo1328,InternationalAssociationof Machinists,13 N. L. R B 49. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive representative for the purposes of collective bargaining ofall the employees in the appropriate unit, within the meaning of Section9 (a) of the Act.4.By refusing on December 29 and 31, 1938, and on January 4 and10, 1939, and thereafter, to bargain collectively with Oil Workers In-ternational Union, Local 257, as the exclusive representative of all theemployees in the appropriate unit, the respondents have engaged in andare engaging in unfair labor practices, within the meaning of Section8 (5) of the Act.5.By discriminating in, regard to the hire and tenure of employ-ment of Eunice W. Vaiuneter, Robert Wendell, and Richard Wendell,and thereby discouraging membership in the Union, the Company hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of, Section 2 (6) and (7) ofthe Act.- 'ORDERUpon the -basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that H. F.Wilcox Oil and Gas Company, and its officers, agents, successors,and assigns, including William M. Fraser, shall:1.Cease,and desist from :-(a)Refusing to bargain collectively with Oil Workers Interna-tional Union, Local 257, as the exclusive representative of 'all pro-duction, refinery, pipe-line, bulk plant, drilling crew, and construc-tion employees of the Company in the Bristow, Stroud, andOklahoma City areas in the State of Oklahoma, excluding super-visory, clerical, office, and temporary or extra employees;(b)Discouraging, membership inOilWorkers InternationalUnion, Local 257, or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees or inany other manner discriminating in regard to their hire or tenureof employment or any term or condition of their employment;(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, tOform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in H. F. WILCOX OIL AND GAS COMPANY115concerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with OilWorkers Inter-national Union, Local 257, as the exclusive representative of all pro-duction, refinery, pipe-line, bulk plant, drilling crew, and constructionemployees of the Company in the Bristow, Stroud, and OklahomaCity areas in the State of Oklahoma, excluding supervisory, clerical,office,and temporary or extra employees, with respect to rates ofpay,wages,hours of employment, and other conditions ofemployment ;(b)Offer to Eunice W. Vanmeter, Robert Wendell, and RichardWendell immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges;(c)Make whole Eunice W. Vanmeter, Robert Wendell, and Rich-ard Wendell for any losses of pay they have suffered by reason oftheir discharges, by, paying to each of them a sum of money equal tothe amount which he normally would have earned as wages duringthe period from the date of his discharge to the date of the offerof reinstatement, less his net earnings during said period;(d)Post immediately in conspicuous places on all, propertiesowned or operated by the Company in or about Bristow, Stroud, andOklahoma City,-Oklahoma, including its refinery, bulk plant, andpipe-line system, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the Company and its officers and agents, includingWilliam M. Fraser, will not engage in the conduct from which theyare ordered to cease and desist in paragraphs 1 (a), (b), and (c)of this Order; (2) that the Company and its officers and agents,includingWilliam M. Fraser, will take the affirmative action setforth in paragraphs 2 (a), (b), and (c) of this Order; and (3) thatthe Company's employees are free to become or remain membersof Oil Workers International Union, Local 257, and that there willbe no discrimination against any employee because of membership oractivity in that organization;(e)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps have been taken to comply therewith.CHAIRMAN HARRY A. MILLrs took no part in the consideration ofthe above Decision and Order.413597-42-vol 28-9